Citation Nr: 1431643	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  07-24 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an earlier effective date, prior to August 31, 2004, for the grant of service connection for headaches.

2.  Entitlement to an initial increased evaluation for service-connected posttraumatic stress disorder (PTSD) evaluated as 50 percent disabling from May 22, 1991, and 70 percent disabling from August 5, 1995.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to March 28, 1997. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran was a member of the Arkansas Army National Guard from July 1987 to July 1993; she served on an initial period of active duty for training (ACDUTRA) from August 13, 1987 to January 15, 1988, and was called to active duty during Desert Storm, serving from December 30, 1990 to May 21, 1991 including in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2004 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas and the Appeals Management Center (AMC) in Washington, D.C.

In a July 2004 rating decision, the RO granted service connection for PTSD with an initial 50 percent rating, effective May 22, 1991 (day after discharge) and a 70 percent rating, effective August 5, 1993.  The Veteran filed a timely Notice of Disagreement (NOD) in June 2005 and a Statement of the Case (SOC) was issued in October 2005.  The Veteran did not perfect her appeal.  See 38 C.F.R. §§ 20.202, 20.302.  In July 2006, the Veteran filed a new claim for an increased rating for her service-connected PTSD.  In December 2006, the RO denied the increased rating claim.  The Veteran filed a timely NOD in February 2007 and a SOC was issued in June 2007.  The Veteran perfected her appeal in August 2007.  

This matter was previously before the Board in June 2009.  Although the Veteran did not file a timely appeal to the July 2004 rating decision, the Board characterized the issue as one for an initial rating instead of one for an increased rating, to include entitlement to a TDIU.  The Board remanded this issue for further development consistent with that characterization, and the RO developed the claim pursuant to the Board's directives.  As such, the Board finds that these actions reasonably led the Veteran to believe that she had perfected her appeal to the July 2004 rating decision.  Therefore, the Board has jurisdiction over the matter and may properly adjudicate the Veteran's appeal from the July 2004 rating decision granting service connection for PTSD with an initial 50 percent rating, effective May 22, 1991 and a 70 percent rating, effective August 5, 1993.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (if VA treats an appeal as if it was timely filed, then a claimant is entitled to expect that VA means what it says).  The issue of TDIU has been separated out for the sake of clarity.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the June 2009 Board decision, the Board granted the Veteran's claim for entitlement to service connection for headaches.  In a June 2010 rating decision, the AMC granted service connection for headaches and assigned a 10 percent rating, effective August 31, 2004.  In May 2011-within one year of the June 2010 rating decision - the Veteran stated that she did not agree with the August 2004 effective date.  Where a claimant files a NOD and the RO has not issued a SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

In a June 2012 statement, the Veteran contended that her "PTSD issues are getting [worse]," and she believes that she is entitled to a 100 percent rating.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of her PTSD disability.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).

In an August 2012 rating decision, the RO indicated that the following evidence was considered: (1) VA Form 21526, received on June 18, 2012; (2) Certificate of Completion MST, received June 20, 2012; (3) VCAA notice, dated July 13, 2012; and (4) a VA examination from July 17, 2012.  The rating decision concluded that "evaluation of posttraumatic stress disorder, which is currently 70 percent disabling is continued."  However, none of these documents are associated with the claims folder.  These documents are relevant to the Veteran's claim on appeal because they reference the Veteran's PTSD issue on appeal.  On remand, these documents should be located and associated with the claims folder. 

During the time period covered by the Veteran's appeal, the criteria for PTSD, 38 C.F.R. § 4.130, Diagnostic Code 9411, were revised, effective November 7, 1996.  See 61 Fed. Reg. 52965 -52702 (1996).

When the rating criteria are revised during the course of a claim and appeal, VA must determine the rating to be assigned, taking into consideration both the revised and unrevised criteria and assigning the rating based on the criteria most favorable to the claimant, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change unless retroactive application has been specifically authorized.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Here, in the July 2004 rating decision, it appears the RO applied the rating criteria in effect prior to November 1996 for the appeals period.  However, in the most recent SOC in April 2011, it appears the RO applied the rating criteria in effect after November 1996 without considering both the revised and unrevised rating criteria and assigning the rating based on the criteria most favorable to the claimant.  On remand, the RO must consider both the old and new rating criteria. 

Finally, it appears that the Veteran receives regular treatment for her psychiatric disorder through the VA.  However, the most recent treatment record is dated April 2011.  On remand, updated VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case that addresses the issue of entitlement to an effective date prior to August 31, 2004 for the grant of service connection for headaches.  Inform the Veteran that she must perfect a timely appeal for that issue to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

2.  Obtain VA treatment records pertaining to the Veteran's PTSD dating from April 2011 forward and associate with the claims file.

3.  Locate all missing evidence and documents pertaining to the Veteran's claim, including missing evidence and documents referred to in the August 2012 rating decision (on Virtual VA) and specifically listed in the body of this remand.  All missing evidence and documents should be associated with the Veteran's claims file.

If the RO/AMC is unable to locate any evidence or documents, the RO/AMC must make attempts to reconstruct the file, to include contacting the Veteran to inform her that the evidence/documents are missing and asking her for any copies that she might have.

4.  After completion of the above, schedule the Veteran for a PTSD examination to assess the severity of her service-connected PTSD.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be performed, and all findings reported in detail.  The examiner should also provide a Global Assessment of Functioning Score and an explanation of what that score represents.  

Following review of the record, interview with the Veteran, and all appropriate evaluation and examination, the examiner should provide an opinion regarding the functional limitations of the Veteran's service-connected PTSD on her ability to perform tasks, including sedentary and physical tasks, in a work or work-like setting.

5.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal, including the issue of entitlement to TDIU prior to March 28, 1997.  The RO should note that, as explained in the introduction, the Board has characterized the issue on appeal as an appeal from the initial assignment of the disability rating in July 2004, see Fenderson v. West, 12 Vet. App. 119 (1999), rather than an appeal from the December 2006 rating decision, see Francisco v. Brown, 7 Vet. App. 55 (1994).  

In readjudicating the Veteran's claim, the RO/AMC should: 

(a)  Consider the claim under both the old and the revised rating criteria for evaluating mental disorders.  See VAOPGCPREC 11-97; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

(b)  Review the evidence of record and consider all the evidence of record to determine whether the facts show that the Veteran was entitled to a higher disability rating for PTSD at any period of time since her original claim. See Fenderson, supra. 

(c)  Then readjudicate the TDIU claim.

If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



